DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. In particular, the limitation “cluster” recited in claim 14 is not one of the four statutory classes defined in 35 U.S.C. 101. Claims 15-19 recite the limitation "The system".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. US patent application 2019/0332473 [herein “Yang.
Claim 1 recites “A method comprising: storing data replicas on bin replicas distributed across storage nodes of a cluster, the bin replicas hosted on a plurality of block services of the storage nodes, the data replicas generated according to a first data protection scheme (DPS) of a volume storing data blocks of the data replicas tagged with the first DPS, the first DPS of the volume indicated by volume DPS information of a database in the cluster;”
In Yang, a storage pool is a logical organization of physical blocks (i.e., bins) of a cluster of storage devices (i.e., volumes) at individual nodes into a single series of contiguous logical blocks (fig. 1A, [0037]). Multiple Erasure Coding or EC configurations (i.e., DPS) can be applied (i.e., tagged) to blocks of multiple storage devices at multiple nodes of a cluster [0037]. For "hot" data units, an EC configuration can be replaced by a data replication scheme with a replication factor [0041]. Metadata associated with stored data is organized into one or more relational database tables, including node topology [0068], fault tolerance policy attributes such as replication factor [0069], and EC configuration attributes [0072].
	Claim 1 further recites “transitioning the volume from the first DPS to a second DPS at a first point in time (T1) by tagging data blocks of write requests received from a client at the cluster after T1 with the second DPS for storage on the volume; updating the volume DPS information of the database to indicate the second DPS of the volume; and”.
Yang converts (i.e., transitions) already-deployed EC configurations to one or more new EC configurations dynamically [0088]-[0091]. The table of EC configuration attributes is updated accordingly, e.g., by updating a deployment indicator or "deployed" flag [0072].

When converting identified EC configurations to newly selected EC configurations dynamically [0089], Yang manages the amount of data movement incurred to minimize the amount of data to be replicated (fig. 6; [0091]), which can be performed as a concurrent process (i.e., background process) separate from client request processing (i.e., without disconnecting client) [0127].
	Claims 14 and 20 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1 wherein transitioning the volume from the first DPS to the second DPS further comprises generating additional or fewer of the bin replicas for assignment to the block services to support the second DPS of the volume.”
When converting identified EC configurations to newly selected EC configurations dynamically, Yang manages the amount of data movement incurred to minimize the amount of data to be replicated (i.e., number of bin replicas) (fig. 6; [0091]).

Claim 3 recites “The method of claim 1 further comprising managing metadata of a slice file associated with the volume at one or more slice services of the storage nodes, each slice service associated with a copy of the slice file, the metadata including a mapping of logical block addresses of the volume to block identifiers of the data blocks contained in the volume.”
Yang teaches claim 1, where a storage pool is a logical organization (i.e., mapping) of physical blocks (i.e., bins) of a cluster of storage devices (i.e., volumes) at individual nodes into a single series of contiguous logical blocks (fig. 1A, [0037]). Metadata (i.e., slice file) associated with stored data is organized into one or more relational database tables, one of which contains node topology attributes, such as node/domain/site/host identifiers and IP address (i.e., block identifiers) [0068].

Claim 4 recites “The method of claim 3 wherein managing the metadata of the slice file further comprises deleting a copy of the slice file associated with one of the slice services when the second DPS has a decreased redundancy.”
Yang divides metadata into portions (i.e., slice files) stored as cached copies at the local storage of nodes, which are accessed using local metadata storage access functions (fig. 9A, #924; [0121]). For "hot" data units, an EC configuration can be replaced by a data replication (i.e., duplication) scheme with a replication factor. After reducing the replication factor of an EC configuration (i.e., second DPS) from three to two (i.e., decreasing redundancy) [0041], then the local cached copy of the metadata portion associated the 3rd replica can be deleted.

Claim 5 recites “The method of claim 4 wherein converting the DPS of the data blocks stored before T1 to use the second DPS further comprises: traversing the one or more slice files to read each data block tagged with the first DPS; retagging each block and associated block ID with the second DPS; and forwarding the retagged block and associated block ID to the block services.”
Yang’s erasure coding service (i.e., block services) (fig. 3, #338) enumerates (i.e., traverses) earlier deployed EC configurations (i.e., first DPS) recorded in configuration data (i.e., slice files), identifies any configurations to be replaced (i.e., retagged) with the newly selected EC configurations (i.e., second DPS), and updates the configuration data accordingly (fig. 6, #608; [0091]).

Claim 11 recites “The method of claim 1 wherein the first DPS is one of triple replication, double replication and erasure coding, and wherein the second DPS is one double replication, triple replication and erasure coding.”
Yang dynamically selects EC (i.e., erasure coding) configurations in heterogeneous computing and storage systems [0026]. For "hot" data units, an EC configuration can be replaced by a data replication (i.e., duplication) scheme with a replication factor, e.g., replication factor of two (i.e., double replication) [0041].

Claim 12 recites “The method of claim 1 wherein converting the first DPS of the data blocks stored before T1 to use the second DPS further comprises intelligently deduplicating a first data replica of each data block according to the first DPS at the block services.”
Yang manages the amount of data movement incurred for a given conversion. For example, the data units with the highest garbage content are excluded from the new EC strip to minimize the amount of data to be replicated (i.e., intelligently deduplicate) [0091].

Claim 15 recites “The system of claim 14 wherein the processor configured to execute instructions configured to convert the first DPS of the data blocks stored before T1 to use the second DPS is further configured to execute instructions to: traverse metadata having a mapping of logical block addresses of the volume to block identifiers (ID) of the data blocks contained in the volume; retag each block ID with the second DPS; and forward each retagged block ID to the block services.”
Yang’s erasure coding service (i.e., block services) (fig. 3, #338) enumerates (i.e., traverses) earlier deployed EC configurations (i.e., first DPS) recorded in configuration data (i.e., metadata), identifies any configurations to be replaced (i.e., retagged) with the newly selected EC configurations (i.e., second DPS), and updates the configuration data accordingly (fig. 6, #608; [0091]).

Claim 16 recites “The system of claim 15 wherein the block services receiving each forwarded retagged block ID store a respective associated data block according to the second DPS.”
Yang identifies any configurations to be replaced (i.e., retagged) with the newly selected EC configurations (i.e., second DPS), and updates (i.e., stores) the configuration data (i.e., association of block ID with DPS) accordingly (fig. 6, #608; [0091]).

Claim 17 recites “The system of claim 15 wherein the block services receiving each forwarded retagged block ID store an associated first data replica of each data block once.”
For "hot" data units, Yang replaces an EC configuration by a data replication scheme with a replication factor, e.g., replication factor of two (i.e., double replication) [0041], meaning that the associated block has exactly one replica.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and 12 above respectively, and further in view of Majumdar. Transactions & ACID Properties. https://medium.com/@thisisananth/acid-transactions-69b9af755e4c, 2018, pp. 1-5 [herein “Majumdar”].
Claim 6 recites “The method of claim 1 wherein transitioning the volume is performed atomically at T1 by updating the volume DPS information in sequence with tagging the data blocks of the write requests with the second DPS.”
Yang teaches claim 1, but does not disclose this claim; however, a transaction maintains ACID properties, one of which is atomicity. An atomic transaction is all-or-nothing: either all of its operations are executed or none (Majumdar: pp. 2/5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with Majumdar. One having ordinary skill in the art would have found motivation to treat Yang’s conversion of EC configurations as an industry standard transaction consisting of a sequence of tagging operations executed atomically, in order to ensure the serializability of conversions.

 Claim 13 recites “The method of claim 12 wherein the first data replica is associated with an indicator.”
Yang identifies any configurations to be replaced (i.e., retagged) with the newly selected EC configurations, and updates the configuration data to replace the old tag (i.e., first DPS) associated with data blocks by the new tag (i.e., second DPS) (fig. 6, #608; [0091]).
Yang teaches claim 12, but does not disclose this claim; however, a transaction maintains ACID properties (Majumdar: pp. 2/5). To prevent dirty read or lost write problems, objects to be read or updated are locked (i.e., indicator) first (Majumdar: pp. 3/5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with Majumdar. One having ordinary skill in the art would have found motivation to treat Yang’s conversion of EC configurations as an industry standard transaction consisting of a sequence of tagging operations executed atomically, in order to ensure the serializability of conversions.

Claims 7-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and 14 above respectively, in view of Majumdar, and further in view of Luo et al. Optimizing Bloom Filter: Challenges, Solutions, and Comparisons. IEEE Communications Survey & Tutorials, 21:2, 2019, pp. 1912-1949 [herein “Luo”].
Claim 7 recites “The method of claim 6 further comprising adding block identifiers (IDs) associated with the tagged data blocks stored on the volume to filters configured for the first DPS and the second DPS, wherein the data blocks include first DPS tags and second DPS tags stored on the volume between T1 and a second point in time (T2) when the data blocks tagged with the first or second DPS tags are forwarded to the block services.”
Yang enumerates earlier deployed EC configurations (i.e., first DPS) recorded in configuration data, and identifies any configurations to be replaced with the newly selected EC configurations (i.e., second DPS) [0091].
Yang teaches claim 6, but does not disclose the limitation on filters; however, Bloom filter (BF) is a space-efficient probabilistic data structure for representing a set of elements (e.g., data blocks tagged with a DPS) that enables constant-time membership queries (Luo: sec. II.A, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with Luo. One having ordinary skill in the art would have found motivation to configure a Bloom filter for each EC configuration (i.e., first/second DPS) for the efficient enumeration of its data blocks.
		Claim 18 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 7 further comprising, in response to completion of transitioning of the volume: initiating garbage collection on the volume; adding the block IDs to the filters associated with data blocks tagged with the second DPS; removing the block IDs for data blocks tagged with the first DPS from the volume; and one of deleting the data blocks tagged with the first DPS and optimizing storage efficiency for the data blocks tagged with the first DPS when the first DPS is no longer in use for the data blocks.”
Yang identifies any configurations to be replaced (i.e., retagged) with the newly selected EC configurations, and updates the configuration data to replace (i.e., remove and add) the old tag (i.e., first DPS) associated with data blocks by the new tag (i.e., second DPS). Yang manages the amount of data movement incurred for a given conversion. For example, the data units with the highest garbage content (i.e., no longer in use) are excluded (i.e., garbage collected) from the new EC strip to minimize (i.e., optimize storage efficiency) the amount of data to be replicated (fig. 6, #608; [0091]).
Yang teaches claim 7, but does not disclose the limitation on filters; however, Bloom filter (BF) is a space-efficient probabilistic data structure for representing a set of elements (e.g., data blocks tagged with a DPS) that enables efficient membership queries and insertions (Luo: sec. II.A, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with Luo. One having ordinary skill in the art would have found motivation to configure a Bloom filter for each EC configuration (i.e., second DPS) for the efficient enumeration of its data blocks.
Claim 19 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 8 wherein optimizing for storage efficiency is performed by the block services through one of deduplication and erasure coding.”
Yang dynamically selects EC (i.e., erasure coding) configurations in heterogeneous computing and storage systems [0026]. For "hot" data units, an EC configuration can be replaced by a data replication (i.e., duplication) scheme with a replication factor [0041].

Claim 10 recites “The method of claim 8 wherein the filters are Bloom filters.”
Yang teaches claim 8, but does not disclose this claim; however, Bloom filter (BF) is a space-efficient probabilistic data structure for representing a set of elements (e.g., data blocks tagged with a DPS) that enables efficient membership queries and insertions (Luo: sec. II.A, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with Luo. One having ordinary skill in the art would have found motivation to configure a Bloom filter for each EC configuration for the efficient enumeration of its data blocks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, dynamic replication management is taught by Gopinath et al. A Dynamic Replica Factor Calculator for Weighted Dynamic Replication Management in Cloud Storage Systems. ICCIDS 2018, pp. 1771-1780.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163